By the Court, Paschal, J. The plaintiff excepted, but did not copy the second plea, or so refer to it in any way as to make it a part of his bill of exceptions, or to preserve it on the record. Having therefore abandoned his first plea, and failed to make his second plea stricken from the files, a part of the record, we are left with nothing before us for consideration, but the declaration and the judgment. For although the second plea is copied into the transcript, yet we are not at liberty to consider it. We may passingly remark, however, that were we permitted to adjudicate on both pleas, we should say that they are wholly insufficient in law, to constitute a valid defence. The record is made to say that, the “defendant agreed in open court that judgment might be rendered against him in this cause.” This is not a confession of judgment, and can only be regarded as a judgment nil dicit. The question as to interest from date, on a note on demand, was settled by this Court in the case of Pullen vs. Chase, 4 Ark. Rep. 210. The judgment is in strict form, and for the correct amount, and the error as to interest, if any there was, has been cured by remittitur. Judgment affirmed.